Citation Nr: 9922662	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), denying the veteran, in pertinent part, 
service connection for tinnitus.  

The issue of entitlement to service connection for an eye 
disorder was before the Board in December 1997 when this case 
was remanded to the RO for further development.  While in 
remand status, service connection for an eye disorder was 
granted by an RO rating action in March 1999.  As a result of 
this action, the current appeal is limited to the issue shown 
on the title page.  

FINDING OF FACT

The veteran's claim for service connection for tinnitus is 
not supported by competent (medical) evidence tending to link 
his tinnitus to disease or injury or other incident of 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During service the veteran's military occupational specialty 
was cable system technician.  He participated in the Persian 
Gulf War.  

While his service medical records show that in June 1992 he 
sustained a traumatic laceration of the ear canal resulting 
in complaints of earaches, these records are otherwise 
negative for complaints or findings referable to his ears 
including complaints of tinnitus.  On the veteran's November 
1992 medical examination for service separation, a clinical 
evaluation of the veteran's ears was normal.  

On the veteran's initial post service VA examination in 
December 1993, he complained of hearing loss and tinnitus.  
He described his tinnitus as moderately loud, high pitched 
and persistently recurrent.  He said his tinnitus began in 
1992 after his exposure to artillery fire.  The veteran's 
hearing was within normal limits, bilaterally.  

In his substantive appeal to the Board, the veteran asserted 
that physicians who have evaluated him for tinnitus have 
indicated that this disorder started in service.  In its 
December 1997 remand, the Board invited the veteran to submit 
the written opinion of his doctor(s) to this effect.  No 
response has been received from the veteran.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Notwithstanding this, the 
threshold question, which must be decided in any case, is 
whether the veteran has met his burden of submitting evidence 
of a well-grounded (i.e. plausible) claim.  If not, the claim 
must fail and there is no duty to assist him in its 
development.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When, as in 
this case, the issue involves a question of medical diagnosis 
or causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran regarding questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summation, according to a decision of the Court a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Here the service medical records contain no reference to 
tinnitus.  Treatment for complaints referable to the 
veteran's ear in service was limited to a traumatic 
laceration of his ear canal.  The veteran made no complaints 
of tinnitus until his initial VA audiological examination in 
December 1993, approximately 11 months following his service.  
At that time, the veteran dated his tinnitus to exposure to 
artillery fire in 1992.  Because he served in the Persian 
Gulf area from December 1990 to April 1991, exposure to 
artillery noise in 1992 would not have occurred in combat, so 
the special evidentiary considerations of 38 U.S.C.A. § 1154 
do not apply.  Moreover, since tinnitus is a known clinical 
diagnosis, the special presumptions afforded Persian Gulf 
veterans with undiagnosed illnesses do not apply.  38 C.F.R. 
§ 3.317 (1998).

As reflected on his DD Form 214, the veteran performed duties 
as a cable system technician in service.  His military 
education included Field Artillery Cable Splicing 
Installation Maintenance.  The Board therefore recognizes 
that the veteran likely had exposure to acoustic trauma in 
service from artillery fire.  In addition, the evidence 
indicates that he currently has tinnitus.  Thus, the first 
two criteria for a well-grounded claim, as noted by the Court 
in Caluza, have been met.  However, the record contains no 
competent evidence connecting the veteran's current tinnitus 
with his military service.  Lay statements from the veteran 
alone are not sufficient to establish a well-grounded claim 
for service connection.  While the veteran is competent to 
report observable symptoms, such as noise in his ears, he is 
not shown to be competent to diagnose such noise as tinnitus 
or to determine that current tinnitus is related to symptoms 
he experienced in service or to acoustic trauma in service.  
Without competent medical evidence relating the veteran's 
current tinnitus to service, the veteran's claim for service 
connection for this disability is not well 


grounded.  Accordingly, the veteran's claim for service 
connection for tinnitus must be denied.

In order to make his claim well grounded, he must submit 
competent medical evidence showing the existence of the 
tinnitus and relating it to service.  



ORDER

The claim for service connection for tinnitus is denied as 
not well grounded.  


		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

